Citation Nr: 1410530	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-41 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for a bilateral hearing loss disability.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to an initial rating in excess of 10 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which denied entitlement to service connection for tinnitus and PTSD and denied the claim to reopen a previously denied claim for entitlement to service connection for a bilateral hearing loss disability.  A subsequent September 2010 (mailed October 2010) Decision Review Officer Decision granted service connection for PTSD and established a 10 percent rating.  The Veteran filed a timely notice of disagreement with the initial rating; however, no action has been taken on it.     

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issues of entitlement to service connection for tinnitus and a bilateral hearing disability and entitlement to an initial rating in excess of 10 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 1994 RO rating decision denied the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file since April 1994 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  The April 1994 rating decision which denied service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R.       §§ 3.104, 20.302, 20.1103 (1993).  

2.  New and material evidence has been received, and the claim of entitlement to service connection for a bilateral hearing loss disability is reopened.  38 U.S.C.A.   § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The Veteran's previously denied claim for entitlement to service connection for a bilateral hearing loss disability is reopened, as explained below.  As such, the Board finds that any error under the Veterans Claims Assistance Act (VCAA) with regard to reopening the Veteran's bilateral hearing loss disability claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2012).  However, the Veteran may request that VA reopen their claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2012).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.
New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The U. S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) (2013) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.     § 3.159(c) (4) (2013), which, "does not require new and material evidence as to each previously unproven element of a claim."  Id at 120.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

The Veteran's claim for entitlement to service connection for a bilateral hearing loss disability was denied in an April 1994 rating decision.  The April 1994 rating decision indicated that the basis for the denial was that while there was evidence of a current bilateral hearing loss disability, there was no evidence of hearing loss in service.  The April 1994 rating decision is silent as to whether there was any in-service injury, to include exposure to acoustic trauma.  The Veteran did not appeal that decision, nor submit additional evidence within one year of the denial and therefore it became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).  

The Veteran's current claim for entitlement to service connection for a bilateral hearing loss disability is based upon the same factual basis as his claim for entitlement to service connection which was denied in an April 1994 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

The evidence received after the expiration of the appeal period for the April 1994 rating decision includes, but is not limited to, evidence relating to an in-service injury, namely in-service noise exposure.  In the Veteran's December 2009 claim (VA Form 21-526), the Veteran stated that his "bilateral hearing loss and tinnitus is the direct result of extreme acoustic trauma from large and small weapons as well as exposure to the ships motors while working in the engine room aboard ship".  In the May 2010 rating decision from which the current appeal stems, in-service noise exposure was conceded as consistent with the circumstances of the Veteran's service.     

This evidence is new, as it did not exist at the time of the final disallowance in April 1994.  It is material, as it relates to an unestablished fact necessary to substantiate the claim, namely an in-service injury.  This evidence also raises a reasonable possibility of substantiating the claim and it is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim of entitlement to service connection for a bilateral hearing loss disability should be granted.  38 U.S.C.A. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2013).

For reasons discussed in the Remand section below, before the Board can address the underlying merits of the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability, further development is required.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral hearing loss disability is reopened, and to this extent only, the appeal is granted.


REMAND

Hearing Loss

As part of his claim for entitlement to service connection for tinnitus, the Veteran was afforded a May 2010 VA audio examination.  While this exam contained a diagnosis of a bilateral hearing loss disability, no opinion was requested or given with regards to the etiology of the Veteran's bilateral hearing loss disability.  

VA is required to seek a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the current disability may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c) (4) (2013).  

Here, the medical evidence establishes that the Veteran suffers from a bilateral hearing loss disability.  As discussed above, in-service noise exposure has been conceded.  The question therefore remains whether the evidence indicates that there may be an association.  Such an indication will be found when there is "medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation."  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran has reported hearing problems since service.  Thus, the Board finds that the Veteran has met the guidance set forth in McLendon and the Veteran must be afforded an examination, and an opinion must be obtained.  
Tinnitus 

The Veteran's claim for entitlement to service connection for tinnitus is inextricably intertwined with his claim for entitlement to service connection for a hearing loss disability.  The May 2010 VA audio examination included a notation that the Veteran's tinnitus is "as likely as not a symptom associated with the hearing loss".  As such, the development of the Veteran's claim for entitlement to service connection for a hearing loss disability may impact his claim for entitlement to service connection for tinnitus.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

PTSD

The Veteran's claim for entitlement to an initial rating in excess of 10 percent for PTSD requires remand for the agency of original jurisdiction (AOJ) to issue a statement of the case (SOC).  

The Veteran was granted service connection for PTSD in a September 2010 (mailed October 2010) Decision Review Officer (DRO) Decision, which established a 10 percent rating.  The Veteran submitted a November 2010 Form 9, with an attached Statement in Support of Claim (VA Form 21-4138), that expressed his disagreement with the 10 percent rating that was assigned for his service-connected PTSD in the September 2010 DRO decision.  The Board finds the November 2010 submission from the Veteran to be a timely filed notice of disagreement (NOD).  38 C.F.R.       § 20.302 (2013).              

Where, as in this case, a NOD has been timely filed and a SOC has not been issued, the Board must remand the claim to the AOJ so that a SOC may be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, the AOJ must issue a SOC as to the Veteran's claim for entitlement to an initial rating in excess of 10 percent for PTSD and provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105 (West 2012); 38 C.F.R. § 19.26 (2013); see Manlincon, 12 Vet. App. at 238.


General Issues

VA explained to the Veteran in a December 2009 letter what exactly the evidence needed to show to support his claims.  In that letter, it was specifically noted that records from the Social Security Administration (SSA) may be relevant, and asked the Veteran to provide enough information about such records so that VA could obtain them on his behalf.  The Veteran did not advise VA of any Social Security award.  Upon reviewing the record, however, the Board has discovered that the Veteran is in receipt of some type of unspecified monetary benefit from SSA.  In particular, according to a form dated January 2013 (received by VA in January 2013) submitted to a member of Congress, the Veteran identified Social Security as a source of income, but the nature of such an award, including which, if any, disabilities may be implicated, was not identified.  

VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C.A. § 5103A(b) (West 2012); 38 C.F.R. § 3.159(c) (2013).  Here, the reference described above to SSA as a source of income does not identify a particular benefit, let alone any particular records associated with such benefit.  Moreover, the Board cannot conclude, based upon this single reference, that there are any relevant, outstanding records in the custody of SSA.  But on the other hand, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007). 
  
Here, if the Veteran has received disability compensation benefits from SSA for the same disabilities for which he seeks compensation from VA, records in the custody of SSA pertaining to those claims would be beneficial in adjudicating the claims on appeal.  Thus, based on the circumstances of this particular case, the Board concludes that on remand, VA should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should any additional information come to light, attempt to locate such records from SSA.  

Also, a September 2006 VA treatment note indicated that the Veteran had obtained hearing aids from a private provider.  On remand, the Veteran should be afforded the opportunity to authorize the release of, or provide, any medical records not already of record.  

Finally, any outstanding VA treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  

2.  Request that the Veteran authorize the release of, or that he provide, any outstanding medical records of private medical treatment not previously identified, to include any providers who issued hearing aids.  Request that the Veteran complete and return a VA Form 21-4142 ("Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)") for any private treatment received.  If the Veteran completes and returns the form(s), attempt to obtain any identified records.    

If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  The Veteran must then be given an opportunity to respond.

3.  Contact the Veteran and ask him whether he is in receipt of Social Security Administration (SSA) disability compensation.  If he is, SSA records must be obtained unless the Veteran specifically indicates that the SSA disability compensation is not related to the conditions on appeal.    

4.  Issue a Statement of the Case regarding the issue of entitlement to an initial rating in excess of 10 percent for PTSD and advise the Veteran of the procedural requirements to continue an appeal of that issue.  If, and only if, a substantive appeal is timely filed, the issue should be certified to the Board.

5.  After completion of the above, afford the Veteran an appropriate VA examination to determine the etiology of his bilateral hearing loss disability.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's bilateral hearing loss disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include conceded in-service noise exposure.   

The examiner must provide a thorough rationale for his or her conclusion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran and their representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


